— Per Curiam:
This contention cannot be decided by affirming the right of a tenant to remove, during his term, fixtures which he has erected for the purpose of carrying on his trade.
*330The facts go much further, and require the application of other principles of law. The fixtures in question were erected by one of the mortgagors. It matters not that the title to the land was in his wife. He joined in the execution of the bond, the payment of which the mortgage was given to secure, and he united with her in the mortgage. Scire facias issued on the mortgage, and judgment thereon was duly recovered. By virtue of execution therefor, the appellees purchased the land with the fixtures then on it, and received the sheriff’s deed. No notice was’ given at the sheriff’s sale of any claim that the fixtures were not bound by the mortgage, or that the purchaser at that sale would not acquire title to them. No rights of the appellants had then attached. Their judgment was obtained afterwards. If Weicke could have previously asserted any claim to the fixtures against the mortgage, he waived all such by thus assenting to the sale.
Decree affirmed and appeal dismissed at the costs of the appellant.